Case 1:19-cv-07111-KAM-ST Document 33 Filed 06/25/20 Page 1 of 3 PageID #: 287

                        MILMAN LABUDA LAW GROUP PLLC
                                        3000 MARCUS AVENUE
                                              SUITE 3W8
                                       LAKE SUCCESS, NY 11042
                                               _________

                                      TELEPHONE (516) 328-8899
                                      FACSIMILE (516) 328-0082
                                                                               June 25, 2020
VIA ECF
United States District Court
Eastern District of New York
Attn: Hon. Kiyo A. Matsumoto, U.S.D.J.
225 Cadman Plaza East
Courtroom 6C South
Brooklyn, NY 11201-1804

       Re:     Baldi v. Maggio Data Forms Printing Ltd., et al.
               Case No.: 1:19-cv-7111 (KAM) (ST)
               MLLG File No.: 13-2018____________________

Dear Judge Matsumoto:

        This office represents the Defendants in the above-referenced case. Defendants write pursuant
to ¶ IV(B) of this Court’s Chambers Practices to respectfully request a pre-motion conference in
anticipation of Defendants’ motion to dismiss Plaintiff’s complaint for failure to state a claim pursuant
to Rule 12(b)(6) of the Federal Rules of Civil Procedure (hereinafter referred to as “Rule”). The basis
for the motion is set forth below.

       Plaintiff commenced this action against Defendants on December 19, 2019 alleging
discrimination and retaliation claims under Title VII of the Civil Rights Act of 1964 (“Title VII”) and
the New York State Human Rights Law (“NYSHRL”). Prior to doing so, Plaintiff filed charges of
discrimination with both the United States Equal Employment Opportunity Commission (“EEOC”)
and the New York State Division of Human Rights (“NYSDHR”) on September 5, 2017 and
December 5, 2018, respectively.

        Though the NYSDHR issued a “probable cause” determination on Plaintiff’s claims and
referred her case to a public hearing before an Administrative Law Judge pursuant to the NYSHRL,
Plaintiff moved and received an Order for dismissal for administrative convenience over Defendants’
objections. Due to this dismissal, New York State law provides that such an election constitutes an
annulment of the charge such that it was never filed, and the statute of limitations is not tolled for the
period of time the charge was before the NYSDHR. See New York Executive Law § 297(9).

        Accordingly, the applicable statute of limitations for Plaintiff’s NYSHRL claims fall between
December 19, 2016 (three years before this case was commenced) to March 17, 2017 (the date
Plaintiff alleges she was terminated).

        Similarly, under Title VII, the statute of limitations for filing a charge of discrimination in
states such as New York that have an agency with the authority to address charges of discriminatory
employment practices is 300 days. See Borrero v. Am. Exp. Bank Ltd., 533 F. Supp. 2d 429, 435
(S.D.N.Y. 2008).
Case 1:19-cv-07111-KAM-ST Document 33 Filed 06/25/20 Page 2 of 3 PageID #: 288



        Here, where Plaintiff filed her charge with the EEOC on September 5, 2017, the applicable
statute of limitations for Plaintiff’s Title VII claims falls between November 9, 2016 (300 days before
her EEOC charge was filed) to March 17, 2017 (the date Plaintiff alleges she was terminated).

        For all intents and purposes, the timely allegations in Plaintiff’s complaint are identical for
her Title VII and NYSHRL claims and are analyzed together. See Vega v. Hempstead Union Free
Sch. Dis., 801 F.3d 72, 88 (2d Cir. 2015) (Discrimination claims under Title VII and NYSHRL are
analyzed under the same standards).

         Based on the foregoing, Plaintiff’s allegations that consist of Defendant John Curtin
(hereinafter “Curtin”) standing outside of the women’s bathroom and attempting to bring her into an
empty office with him one time at a holiday party, which she alleges she refused to do, and Defendant
Joseph Capuano’s (hereinafter “Capuano”) submission of text messages to Plaintiff – asking her
where she was and whether she got her nails done – does not rise to the level of severity and
pervasiveness required to constitute a hostile work environment under the law. Similarly, Plaintiff’s
quid pro quo claim fails to allege how any tangible job benefit (including keeping her job) was linked
to any sexual advances. In fact, Plaintiff specifically alleges in the complaint that Capuano provided
Plaintiff with a vacation day even after she ignored a text message from him, evincing no link
whatsoever between any sexual advance (which Plaintiff claims is a mere text message asking where
Plaintiff was, a non-sexual advance if there ever was one) and her ultimate termination, which
Plaintiff alleges herself is due to the fact that she was repeatedly tardy to work. In addition, her
retaliation claim fails because she does not sufficiently allege engaging in protected activity under the
law and there is no causal connection between her March 7, 2017 termination and alleged complaint
of harassment by Curtin on December 22, 2016, especially in light of her conceded allegation that
she was habitually late and was late by an hour and a half on the day she was terminated.

        Courts have routinely dismissed cases with far more egregious facts for failure to state a claim.
See, e.g., Redd v. N.Y. Div. of Parole, 678 F.3d 166, 177 (2d Cir. 2012) (“even more intimate or more
crude physical acts—a hand on the thigh, a kiss on the lips, a pinch of the buttocks—may be
considered insufficiently abusive to be described as ‘severe’ when they occur in isolation.”); Li v.
Educational Broadcasting Corp., Index No. 115948/2010, 2011 N.Y. Misc. LEXIS 3522, at *14-15
(N.Y. Sup. Ct. June 30, 2011) (dismissing hostile work environment claim under the NYCHRL
(which at the time of the alleged conduct in this case had a lower standard than the NYSHRL), where
co-worker stroked plaintiff’s arm and said “Asian skin is so soft” and “you love it when a hot guy
like me touches you,” and, on a later occasion, grabbed plaintiff’s buttocks); Ellis v. City of New
York, No. 08-CIV.-6705 (DAB), 2011 U.S. Dist. LEXIS 84104, at *24-25 (S.D.N.Y. July 28, 2011)
(dismissing hostile work environment claim under the NYCHRL where supervisor sniffed then kissed
plaintiff’s hand, asked her if her husband was “big like him,” and asked her to dinner); Magnoni v.
Smith & Laquercia, LLP, 701 F. Supp. 2d 497, 505-06 (S.D.N.Y. 2010) (finding that plaintiff’s
uncorroborated testimony of daily sexual harassment by plaintiff’s supervisor along with admissions
by plaintiff’s supervisor that he told plaintiff explicit details of his sex life, called her “voluptuous,”
and touched her knees on occasion was not enough to constitute a hostile work environment under
the NYCHRL); Hernandez v. Kaisman, Index No. 104989/2007, 2011 N.Y. Misc. LEXIS 2120, at
*25 (N.Y. Sup. Ct. Apr. 13, 2011) (dismissing hostile work environment claim under the NYCHRL
where defendant sent sexually explicit emails to the office, walked around in his underwear, discussed
his sex life with plaintiffs, and had female visitors to his office after hours). Because the foregoing
cases contained allegations with substantially more egregious conduct than the alleged incidents here,
and were analyzed under the broader NYCHRL, this complaint must similarly be dismissed.

                                                    2
Case 1:19-cv-07111-KAM-ST Document 33 Filed 06/25/20 Page 3 of 3 PageID #: 289



       Finally, Plaintiff’s Title VII claims against Curtin and Capuano must be dismissed because
individual supervisors are not subject to liability under federal law. See Mandell v. Cty. of Suffolk,
316 F.3d 368, 377 (2d Cir. 2003).

       Based on the foregoing, Defendants respectfully submit that they should be permitted to
proceed with moving for dismissal for failure to state a claim upon which relief can be granted.
Defendants thank this Court for its time and attention to this case.

Dated: Lake Success, New York
       June 25, 2020
                                             Respectfully submitted,

                                             MILMAN LABUDA LAW GROUP PLLC

                                             ____________/s________________________
                                             Emanuel Kataev, Esq.
                                             3000 Marcus Avenue, Suite 3W8
                                             Lake Success, NY 11042-1073
                                             (516) 328-8899 (office)
                                             (516) 303-1395 (direct dial)
                                             (516) 328-0082 (facsimile)
                                             emanuel@mllaborlaw.com

cc: Plaintiff (via ECF).




                                                  3
